Citation Nr: 0802960	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  04-30 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming

THE ISSUES

1. Entitlement to service connection for arthritis of the 
cervical spine, right shoulder, wrists, hips, and left ankle. 

2. Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.  

3. Entitlement to service connection for degenerative joint 
disease of the lumbar spine to include residuals of a 
laminectomy. 

4. Entitlement to service connection for residuals of a left 
knee contusion. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty with 
the U. S. Marines Corps from December 1967 to December 1970.  
She served in the Marine Corps Reserve for December 1970 to 
September 1985 and in the Wyoming Army National Guard from 
October 1985 to April 2002.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  

In September 2005, the veteran withdrew her request for a 
hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


REMAND 

The veteran had active service from 1967 to 2002 with a 
period of active duty, periods of active duty for training, 
and periods of inactive duty training.  She was in the 
Wyoming Army National Guard from October 1985 to April 2002.  
And most of the service medical records pertain to her time 
in the Army National Guard.  The veteran was also a civilian 
employee of the Army National Guard.  

Without verification of the periods of active duty for 
training and periods of inactive duty training, the Board is 
unable to determine whether the disabilities are related to 
active service.  



Under the duty to assist, further evidentiary development is 
needed before deciding the claims on the merits.  
Accordingly, the case is REMANDED for the following action:
1. Ask the appropriate agency of the 
State of Wyoming to verify the dates of 
the veteran's National Guard service, 
including all periods of active duty for 
training and inactive duty training from 
October 1985 to April 2002.

2. After the requested development has 
been completed, adjudicate the claims.  
If any benefit sought on appeal remains 
denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________ 
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007)



 Department of Veterans Affairs


